Citation Nr: 1016440	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine on 
behalf of the Regional Office in Detroit, Michigan.  This 
case was previously before the Board in November 2007 and 
March 2009.

In June 2007 the Veteran testified during a Board hearing at 
the RO in Detroit, Michigan before the undersigned Veterans 
Law Judge.

In March 2010 private psychiatric treatment records pertinent 
to the matter on appeal were received by the Board.  The 
Board considers the Veteran's representative's March 2010 
Informal Hearing Presentation as a waiver of initial RO 
consideration of this evidence.

A November 2009 RO decision granted the Veteran entitlement 
to a total rating based on individual unemployability due to 
service-connected disability (TDIU).  As such, this issue is 
not for consideration.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
was manifested by complaints of anxiety, increased 
irritability, flashbacks, crying spells, sleep problems, and 
poor concentration productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a 50 percent, but no higher, initial rating 
for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the March 2006 rating decision granted service connection 
for the Veteran's PTSD, that claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
disability rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the 
disability rating assigned triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's 
disability on appeal, the relevant criteria have been 
provided to the Veteran, including in the July 2006 statement 
of the case.  In March 2006 the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone a VA examination that addresses the 
matters presented by this appeal.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the November 2005 VA PTSD examination obtained in this 
case is adequate, as it considered the pertinent evidence of 
record, and included an examination of the Veteran and 
elicited his subjective complaints.  The VA examination 
described the Veteran's disability on appeal in sufficient 
detail so that the Board is able to fully evaluate the 
claimed disability.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the initial rating issue on appeal has been 
met.  

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 
percent rating for PTSD is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating for PTSD is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the Veteran's service-
connected psychiatric disability, the Board must analyze the 
evidence as a whole, including the Veteran's GAF scores and 
the enumerated factors listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (holding that "the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

Service connection has been established for the disability at 
issue effective from September 21, 2005.

A report of VA examination in November 2005 notes that the 
Veteran reported that following active duty he had been 
employed for 30 years at General Motors before retiring in 
2000 due to health problems that made it difficult for him on 
the factory line.  The Veteran has been married for more than 
forty years and has four adult children.  The Veteran was 
diagnosed with PTSD by both private and VA examiners in 
November 2005.

At his June 2007 Board hearing, the Veteran indicated (June 
2007 Board hearing transcript, page 11) that he had PTSD 
symptoms such as sleeping problems and recurring images of 
disturbing events from his service in Vietnam.

Private treatment records (dated from November 2005 to 
November 2009) note the Veteran's increasing complaints of 
anxiety, and a January 2008 record noted that the Veteran had 
"panicky features."  As particularly noted on his November 
2005 VA PTSD examination and November 2005 private intake 
assessment, increased irritability, nightmares, crying 
spells, sleep problems, and poor concentration have also been 
noted.  Almost every private treatment record observed the 
Veteran's pervasive feeling of sadness.  The November 2005 
private intake examination noted that he was "disorganized" 
and had limited insight and poor judgment.  A November 2009 
private record described the Veteran as "very sad," and was 
appears to indicate that he was even being counseled on the 
topic of "reality."

The evidence for the appeal period reflects PTSD symptoms 
that include a blunted affect, constant anxiety, disturbances 
of motivation and mood, and some poor concentration, as 
reported by the Veteran.  A review of the most recent private 
treatment records does not show any clear improvement in the 
Veteran's PTSD symptoms, and in November 2009 the Veteran was 
being described as "very sad," and was apparently even 
being counseled on the topic of "reality."  At the November 
2005 VA examination the Veteran indicated that he had little 
interaction with people other than his wife.  The Veteran's 
GAF has been described by the November 2005 to November 2009 
private treatment records as "Fair," which, while lacking 
the preciseness of a numerical designation, seem to be 
indicative of at least moderate PTSD symptoms.  As such, a 
rating of 50 percent for the period of this appeal is 
warranted.

A review of the evidence reveals that symptoms such as 
obsessional rituals, irrelevant speech, depression affecting 
the ability to function independently, impaired impulse 
control, spatial disorientation, and neglect of personal 
appearance and hygiene have not been shown.  In this regard, 
the November 2005 VA examiner specifically noted that the 
Veteran had coherent, logical, and focused speech.  While the 
Veteran indicated at his November 2005 private psychiatric 
evaluation that he could hears the cries of those he had 
killed or hurt in Vietnam, he denied that he had any 
hallucinations or delusional thoughts at his November 2005 VA 
PTSD examination.  In sum, a review of the clinical findings 
from the evidence of record do not reveal symptoms which more 
closely approximate the criteria for a rating of 70 percent.  

It is clear that the Veteran's PTSD has impacted his social 
functioning.  The Veteran, however, has been able to maintain 
a decades-long marriage, and the Veteran's only numerical 
Global Assessment of Functioning (GAF) score during this 
appeal period was 66 (November 2005), reflective of only mild 
symptoms.

As such, a rating in excess of 50 percent for PTSD is not 
warranted at any time during the appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as sadness and sleep problems.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).   However, as with 
the medical evidence of record, the credible lay statements 
as to his complaints, the Veteran's account of his 
symptomatology describes a rating consistent with the 50 
percent assigned by this decision.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit amore favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular rating 
inadequate.  The disability on appeal has been evaluated 
under the applicable diagnostic code that has contemplated 
the level of occupational impairment caused by PTSD.  The 
evidence does not reflect that the Veteran's PTSD, alone, has 
caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

A rating of 50 percent for PTSD, through the rating period on 
appeal, is granted, subject to the applicable law governing 
the award of monetary benefits.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


